Citation Nr: 1802184	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-21 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for thyroid disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated August 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2014, the Veteran perfected a timely substantive appeal.

In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a Board hearing.  A copy of the hearing transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records reflect that the Veteran had thyroid surgery in December 1997 and September 2011, and has been diagnosed with thyroid cancer.  The Veteran maintains that her thyroid disease first onset while in service.  A January 1994 medical history form the Veteran completed prior to discharge noting that she had "thyroid trouble," indicates that there may be a nexus between the Veteran's current thyroid disease and active service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service).

Therefore, VA is required to provide an examination to assist the Veteran in substantiating her claim.  However, the record does not include a VA examination report addressing the Veteran's thyroid disease, and an "Appeal Certification to BVA Worksheet" dated July 2014 confirms that the RO did not seek to have the Veteran undergo an examination in this regard.  

The record includes a medical opinion dated April 17, 2014, which purports to address the etiology of the Veteran's thyroid disease.  However, the opinion notes that only a portion of the Veteran's VA medical records were available for the examiner's review, and none of the Veteran's STRs were available for review.  
Although the RO does not appear to have relied upon the April 17, 2014 opinion in adjudicating the Veteran's claim, the Board finds that the opinion is inadequate as it is based on incomplete facts and is therefore not competent medical evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

For these reasons, a remand is necessary to obtain a new VA examination and medical opinion that addresses the etiology of the Veteran's thyroid disease.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's VMBS claims file contains only the title page of the rating decision dated August 24, 2012.  Please ensure that all pages of the August 24, 2012 rating decision are associated with the electronic claims file.

2.  Provide the Veteran with an additional opportunity to submit any relevant medical records that would help substantiate her claim for service connection.

3.  Then, provide the Veteran with an appropriate VA examination to determine the nature and etiology of her thyroid disease.  Any necessary tests or studies should be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

Although a complete review of the claims file is imperative, attention is called to the following:

*The Veteran's STRs, including the Report of Medical History dated January 4, 1994 in which the Veteran indicated that she had "thyroid trouble" at that time.

*The lay contentions of the Veteran and her spouse set forth in written statements associated with the record.

After examining the Veteran and reviewing her claims file,

(a) Identify the Veteran's current thyroid diagnosis.

(b) State whether it is at least as likely as not (50 percent probability or greater) that any current thyroid disease is due to or a result of the Veteran's military service.  


**In doings so, address whether any symptoms 
shown in service are considered early manifestations of the Veteran's thyroid disease.  She testified as to having had a history of irregular heartbeat, irregular menstrual cycles, sudden weight loss, night sweats, fatigue, and thinning hair during service.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of record, as necessary.

4.  After undertaking the development directed in this remand, and any other appropriate development, readjudicate the issue of service connection for thyroid disease.  If the benefit sought is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

